                          Case 1:18-cv-09417-ER Document 77 Filed 08/25/21 Page 1 of 1




                                             TROY LAW, PLLC
                                         ATTORNEYS / COUNSELORS AT LAW
                               Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                                 41-25 Kissena Blvd., Suite 103, Flushing, New York 11355
                                                               August 24, 2021

                 Via ECF
                 Honorable Edgardo Ramos
                 United States District Court
                 Southern District of New York
                 225 Cadman Plaza East
                 Brooklyn, NY 11201

                   Re:      Joint Request for Three Week Extension to Submit Joint Fairness Letter
                                          with Executed Settlement Agreement
                                ORTIZ OCHOA et al. v PRINCE DELI GROCERY CORP.
                                      d/b/a Prince Deli Grocery et al., 18-cv-09417


                 Dear Judge Ramos:

                         This office represents Plaintiff in the above-referenced matter. Plaintiff writes
                 jointly with Defendants to request for a three (3) week extension from August 24, 2021 to
                 September 14, 2021 to submit the executed Joint Fairness with Settlement Agreement for
                 Your Honor’s judicial approval.

                         The reason for the delay is that following the Settlement Conference held before
                 Magistrate Judge Gorenstein on July 30, 2021, the Parties are working towards finalizing
                 the Settlement Agreement. The Parties met and conferred about their remaining dispute
                 over settlement terms, namely the provision of right of first refusal and provision
                 concerning acceleration of settlement sum and payment of such sum in the event of the
                 sale of the entire business Prince Deli, Defendants’ only asset. The Parties will attempt to
                 work out their differences, or request for a telephone conference before your Honor to
                 finalize the Settlement Agreement in due fashion.

                          The parties thank the Court’s kind consideration on this matter.
Granted. The deadline to submit the fairness letter and                Respectfully Submitted,
proposed settlement agreement is hereby extended to
September 14, 2021. The Clerk of Court is respectfully                 TROY LAW PLLC
directed to terminate the motion. Doc. 76.                             Attorneys for Plaintiff
                                                                       /s/ Tiffany Troy
So ordered.                                                            Tiffany Troy, Esq.



              8/25/2021                                        1
